Citation Nr: 0115647	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for skin disorder as 
secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In pertinent part, the RO denied entitlement 
to service connection for actinic keratoses as a result of 
exposure to herbicides.  

The veteran provided oral testimony before the undersigned 
Member of the Board in June 2000, a transcript of which has 
been associated with the claims file.

This matter was previously before the Board in June 2000, at 
which times it was remanded for additional development and 
adjudicative action.

The RO affirmed the denial of entitlement to service 
connection for actinic keratosis as a result of exposure to 
herbicides in October 2000.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran had 
active service in the Republic of Vietnam, and the veteran 
has denied having had such service.  

2.  A skin disorder, to include actinic keratoses, was not 
shown in active service.

3.  Clinical evidence of variously diagnosed skin disorders, 
to include actinic keratoses, was not shown until many years 
after active service.

4.  There is no probative, competent medical evidence of 
record linking post service reported actinic keratoses to the 
veteran's period of active service on any basis.


CONCLUSION OF LAW

Actinic keratoses was not incurred in or aggravated by active 
service as secondary to AO exposure.  38 U.S.C.A. § 1110 
(West 1991), Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
3.303, 3.304, 3.307(a)(6) and (d), 3.309(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not show any reference to a skin 
disorder.  

A skin disorder is not documented in the record until 
February 1994, when the veteran was treated and diagnosed 
with facial seborrhea at a VA Medical Center.  

Associated with the claims file are VA outpatient treatment 
records dated from December 1994 to December 1997.  In 
December 1994 the veteran was referred to a VA Medical Center 
to rule out skin cancer versus seborrhea.  He provided a 
history of spots on his face for 12 years and a spot on his 
left temple for 2 years.  The diagnosis was actinic 
keratosis.  In December 1996, he was treated and diagnosed 
with acne and seborrheic keratosis.  

In December 1997 the veteran reported a history of exposure 
to AO in 1974.  It was noted that he had a history of actinic 
keratoses on his face.  The diagnoses were actinic keratoses, 
folliculitis and acneiform eruption versus chloracne from AO 
exposure.  


Associated with the claims file are VA outpatient treatment 
records dated from 1998 to 2000 which show that the veteran 
was seen with complaints of skin problems.  It was noted that 
he attributed his acne to AO exposure.  He was diagnosed 
facial rash and history of AO, rule out chloracne, inflamed 
sebaceous cyst on the left earlobe, rule out skin cancer of 
left earlobe and left thigh, acne probably related to AO, 
questionable chloracne, resolved.  

In June 2000 the veteran provided oral testimony before the 
undersigned Member of the Board at the RO, a transcript of 
which has been associated with the claims file.  He testified 
that he did not serve a tour of duty in Vietnam.  He had 
active duty in the Philippines and visited Thailand while on 
leave.  He did not receive treatment for a skin disorder 
during service, and his initial post service treatment was in 
1992 for acne.  

The veteran testified that upon leaving Thailand he boarded a 
C-130 that was carrying AO not properly sealed, and as a 
result he was sandblasted with AO.  He related that his in-
service military occupational duties did not involve any 
significant exposure to the sun, as was the case with his 
post service occupational duties.


Criteria 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2000).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (2000).

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (2000).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309(2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  

The Court held that both service in the Republic of Vietnam 
during the designated time period and the establishment of 
one of the listed diseases is required in order to establish 
entitlement to the in service presumption of exposure to an 
herbicide agent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).




Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and that the effect in this case is 
more favorable to the veteran.  Therefore, the amended duty 
to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO notified the veteran in its rating 
determinations of what he needed to substantiate his claim.  

They provided him with the pertinent laws and regulations, 
and provided him with an application of these laws to the 
facts of his case.  In its denial of his claim, the RO, in 
essence, notified the veteran of what evidence had not been 
submitted to substantiate his claim.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The veteran 
reported treatment of his variously diagnosed skin disorders 
at VA medical facilities, and the RO has obtained those 
records.

The Board is satisfied that as a result of the remand of the 
case to the RO for further development in July 2000, all 
relevant facts have been adequately developed to the extent 
possible.  In this regard, the veteran's service medical 
records were obtained and associated with the claims file.  
Additional VA medical treatment reports were also secured and 
associated with the claims file.  


The veteran has not indicated the existence of any other 
relevant evidence pertaining to his actinic keratoses that 
has not already been requested and/or obtained by the RO.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A); see 
also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In this regard the Board notes that the veteran indicated 
during the June 2000 hearing before the undersigned, that he 
was awarded Social Security Administration disability 
benefits.  In response to further inquiry, he specified that 
his award of disability benefits was totally predicated on 
disabilities unrelated to the current appeal, and did not 
involve any skin disorders.

The Board is of the opinion that such evidence is not 
relevant to the issue at hand, as it does not pertain to the 
issue on appeal.  That is, these post service medical records 
were not indicated to pertain to the issue currently on 
appeal.  Therefore, there is no reasonable possibility that 
these records could aid in substantiating his claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).

With the acquiring of the veteran's service medical records 
and additional VA treatment reports associated with the 
claims file on remand of the case to the RO, the Board finds 
that the record contains sufficient medical evidence to allow 
for a determination of the issue on appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).






In reaching this determination, the Board has considered the 
fact that the duty to assist has been significantly changed 
since the recent supplemental statement of the case was 
issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and have done so.  In view of the 
foregoing, the Board finds that he will not be prejudiced by 
its actions and that a remand of his claim for adjudication 
by the RO under the new law would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Analysis 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in the case where the claimant was 
also a physician, and therefore a medical expert, the Board 
could consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

The veteran has been diagnosed with actinic keratoses, the 
very skin disorder for which he is claiming service 
connection.  As the Board noted earlier, he has also been 
diagnosed with other skin disorders which are not the 
subjects of the current appeal, but which are nonetheless 
important to be aware of as the veteran's underlying claim is 
service connection for a skin disorder claimed as secondary 
to AO exposure in service.

The Board notes that the veteran served with the United 
States Air Force during the Vietnam era, however his DD-214 
is negative for receipt of any awards or citations indicative 
of Vietnam Service.  He has also denied that he ever served 
in the Republic of Vietnam at any time during the Vietnam 
era.

A review of the claims file reveals no evidence showing that 
the veteran was ever on the ground in the Republic of 
Vietnam, and as noted above, he does not assert otherwise.  
He maintains that while on leave he visited Thailand 
whereupon boarding a C-130 came into direct contact with AO.  

In a precedent opinion, the VA General Counsel reviewed the 
definition of service in Vietnam, for the AO presumption, and 
it was concluded that service in Vietnam did not encompass 
military missions flown in Vietnam airspace by a serviceman 
who was stationed elsewhere.  VAOPGCPREC 7-93.  The AO 
presumption also does not extend to alleged exposure outside 
of Vietnam (the appellant alleges such exposure, but has 
submitted no evidence). 

The evidence presented does not reflect that the veteran was 
exposed to a herbicide agent used in military operations in 
the Republic of Vietnam during the Vietnam era.  Without the 
requisite service, the veteran is not entitled to the relaxed 
evidentiary requirements promulgated by 38 U.S.C.A. §§ 3.307 
and 3.309.  

Moreover, as the Board noted earlier, the Court has held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent.  

In the veteran's case at hand, neither requisite has been 
established by the record.  In other words, neither the 
veteran served in Vietnam, nor does he have a disorder 
recognized by the Secretary as subject to presumptive service 
connection.

Actinic keratoses with which the veteran has been diagnosed 
is not a presumptive disease under any of the pertinent 
criteria muchless those associated with exposure to AO.  The 
probative evidence of record shows that such disorder was not 
manifest until many years following service.  

However, this does not end the analysis of the veteran's 
claim.  It simply means that the claim will be adjudicated 
under the normal evidentiary requirements for a grant of 
service connection.

The Board notes that the medical evidence shows a diagnosis 
of questionable chloracne, however this diagnosis was 
provided in April 1998, and approximately 23 years after the 
veteran's discharge from the period of service during the 
Vietnam era.  Therefore, under the law, even if it were 
assumed that the veteran had served in Vietnam, he does not 
have a disease enumerated in 38 C.F.R. § 3.309(e), because it 
is not shown that he developed chloracne or other acneform 
disease to a degree of 10 percent or more within one year 
after the last date on which he could have been exposed to an 
herbicide agent during his active military service.  
Therefore, the presumptive provision for establishing service 
connection for chloracne secondary to exposure to herbicide 
agents would be inapplicable, and service connection for that 
disorder could not be granted on a presumptive basis.  See 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.307(a)(6)(iii), 3.309(e).  

As noted above, the presumption is not the sole method for 
showing causation.  However, where the issue involves a 
question of medical diagnosis or causation, as presented 
here, medical evidence is required in order to establish a 
nexus between the veteran's service and the currently claimed 
disability.

The veteran is still entitled to attempt to establish service 
connection for a skin disorder to include actinic keratosis, 
seborrheic keratosis, and chronic acne on a direct basis.  
See Combee, supra.  However, since he did not serve on the 
ground in Vietnam, his assertion that he was exposed to AO is 
insufficient to establish service incurrence.  In addition, 
although there is medical evidence showing a diagnosis of 
acne probably related to exposure to AO, any such diagnosis 
relating the disorder to service was erroneously based upon 
the veteran's allegation that he was exposed to herbicides.  
Any reliance by a medical professional upon the veteran's 
inaccurate history of exposure to AO necessarily vitiates 
that physician's diagnostic conclusion that acne resulted 
from such exposure.  The Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported or based on inaccurate 
factual premises.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1995).    LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Therefore, although the record contains evidence of a skin 
disorder, variously diagnosed as questionable chloracne, 
actinic keratosis, seborrheic keratosis, and acne, the 
veteran has failed to present sufficient evidence of in-
service herbicide exposure, and a competent nexus statement 
relating any current skin disorder to his military service.  
Hickson, supra.  Hence, the Board concludes that his claim 
for service connection for a skin disorder, claimed as 
actinic keratoses, as secondary to AO exposure must be 
denied.

The veteran's own opinions and statements linking his actinic 
keratoses to AO exposure are not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrences of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's actinic keratoses is related to AO exposure, or is 
otherwise related to service.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for actinic keratoses as 
secondary to AO exposure.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for actinic keratoses as 
secondary to AO exposure is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

